             Case 1:18-cv-01091-RP Document 45 Filed 02/05/19 Page 1 of 5



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

 Bahia Amawi,                                                  §
                        Plaintiff,                             §
                                                               §
 v.                                                            §      Civil Action No. 1:18-CV-1091-RP
                                                               §
 Pflugerville Independent School District; and                 §               consolidated with:
 Ken Paxton, in his official capacity as                       §
 Attorney General of Texas,                                    §      Civil Action No. 1:18-CV-1100-RP
                     Defendants.                               §

DEFENDANT BOARD OF REGENTS OF THE UNIVERSITY OF HOUSTON SYSTEM AND BOARD OF
 REGENTS OF THE TEXAS A&M UNIVERSITY SYSTEM’S REPLY IN SUPPORT OF MOTION TO
    DISMISS AND RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

         Pluecker Plaintiffs have sued the wrong defendants. The Boards of Regents of the University

of Houston System and the Texas A&M System, as entities, are state agencies entitled to sovereign

immunity. The Boards also had nothing to do with the contracts that gave rise to this case. And

Pluecker Plaintiffs seek relief—enjoining Chapter 2270 of the Texas Government Code—that the

Boards cannot offer. For these reasons, the Boards should be dismissed.

A.       Pluecker Plaintiffs sued the Boards, which retain immunity.

          In their response brief, Pluecker Plaintiffs contend that they have sued “the members of the

respective Board of Regents, in their official capacities.” Response at 4. Their complaint, however,

states just the opposite. In their complaint, Pluecker Plaintiffs assert that they are suing “[t]he Board

of Regents [of the University of Houston System] . . . in its official capacity.” Compl. ¶ 19 (emphasis

added); see also id. ¶ 22 (suing “[t]he Board of Regents [of Texas A&M System] . . . in its official

capacity.” (emphasis added)). Because they have explicitly identified the Boards as the entities subject

to this lawsuit, Pluecker Plaintiffs’ argument that they have named the members of the Boards is

unpersuasive. Pluecker Plaintiffs could have done so, as they did with the trustees of the Lewisville



University System Defendants’ Reply in Support of Motion to Dismiss                                 Page 1
 
             Case 1:18-cv-01091-RP Document 45 Filed 02/05/19 Page 2 of 5



and Klein school districts. See id. ¶¶ 20–21 (naming the trustees “in their official capacities” (emphasis

added)). They elected not to.

         This, in turn, leaves the question of whether the Boards are state agencies entitled to

sovereign immunity. Both Boards are arms of the state and subject to state control; the members of

both Boards, for instance, are appointed by the Governor with the consent of the Senate. See TEX.

EDUC. CODE § 85.11 (Texas A&M System); TEX. EDUC. CODE § 111.12 (University of Houston

System). The Fifth Circuit has explained that an action against the board of a university system (in

that case, the board of the University of Texas System) “as an entity would be barred by the eleventh

amendment” because the board is an agency of the State of Texas. See Olivier v. Univ. of Tex. Sys., 988

F.2d 1209, 1993 WL 81990, at *1 (5th Cir. Mar. 9, 1993); see also United Carolina Bank v. Bd. of Regents

of Stephen F. Austin State Univ., 665 F.2d 553, 556–61 (5th Cir. 1982) (concluding that board of regents

of Stephen F. Austin State University is an arm of state and noting that the board members are

appointed by the governor with consent of the Senate); Slade v. Tex. S. Univ. Bd. of Regents, 232 S.W.3d

395, 398 (Tex. App.—Houston [1st Dist.] 2007, no pet.) (“As an arm of the State, Texas Southern’s

Board of Regents is entitled to sovereign immunity.”). The provisions of the Education Code cited

above show that the Fifth Circuit’s reasoning in Olivier should extend to the Boards of the Texas

A&M System and the University of Houston System. Pluecker Plaintiffs have still not identified a

valid abrogation or waiver of immunity for the Boards. The claims asserted against the Boards should

thus be dismissed.

B.       Pluecker Plaintiffs do not have live claims with the Boards.

         It is undisputed that the John Pluecker and George Hale contracted and negotiated with the

University of Houston and Texas A&M Commerce, respectively. Doc. 13-8 at 15 (contract between

University of Houston and John Pluecker); Doc. 13-7 at 30 (contract between Texas A&M University-

Commerce and George Hale). Pluecker Plaintiffs do not plausibly dispute that the Boards of Regents


University System Defendants’ Reply in Support of Motion to Dismiss                                 Page 2
 
             Case 1:18-cv-01091-RP Document 45 Filed 02/05/19 Page 3 of 5



of both Systems delegated authority to the respective local institutions to enter into those contracts.

See Response at 7 (asserting that the Boards are “proper defendants, even if they did not have any

personal involvement in the contracts involving Plaintiffs Pluecker and Hale.”). These concessions

alone should end the inquiry of whether the Boards are proper parties. Although Pluecker Plaintiffs

assert that the anti-boycott contractual clause is “a requirement that is system-wide and enforced by

the respective boards,” id. at 6, this allegation is not contained anywhere in the Pluecker Plaintiffs’

complaint. In any event, that new allegation demonstrates again that Pluecker Plaintiffs’ true dispute

is with Chapter 2270, a law passed by the Texas Legislature, rather than a policy put into place by the

Boards. The relief Pluecker Plaintiffs recently confirmed that they are seeking also demonstrates this

point. In their motion for preliminary injunction, Pluecker Plaintiffs ask the Court to enjoin Chapter

2270 in all its applications. Doc. 40 at 25. The Boards have no authority to administer Chapter 2270—

they simply must comply with it. The Boards are not proper parties.

                                                    CONCLUSION

         Because the Board of Regents of the University of Houston System and the Board of Regents

of the Texas A&M University System have been sued but are immune from suit and were not involved

in the contracts at issue here, they should be dismissed from the case.




University System Defendants’ Reply in Support of Motion to Dismiss                             Page 3
 
             Case 1:18-cv-01091-RP Document 45 Filed 02/05/19 Page 4 of 5



                                                            Respectfully submitted.

                                                            KEN PAXTON
                                                            Attorney General of Texas

                                                            JEFFREY C. MATEER
                                                            First Assistant Attorney General

                                                            BRANTLEY STARR
                                                            Deputy First Assistant Attorney General

                                                            DARREN L. MCCARTY
                                                            Deputy Attorney General for Civil Litigation

                                                            AMANDA J. COCHRAN-MCCALL
                                                            Chief for General Litigation Division

                                                            /s/ Michael R. Abrams
                                                            MICHAEL R. ABRAMS
                                                            Texas Bar No. 24087072
                                                            Assistant Attorney General
                                                            RANDALL W. MILLER
                                                            Texas Bar No. 24092838
                                                            Assistant Attorney General
                                                            Office of the Attorney General
                                                            P.O. Box 12548, Capitol Station
                                                            Austin, Texas 78711-2548
                                                            Phone: 512-463-2120
                                                            Fax: 512-320-0667
                                                            Michael.Abrams@oag.texas.gov
                                                            Randall.Miller@oag.texas.gov

                                                            Counsel for University System Defendants




University System Defendants’ Reply in Support of Motion to Dismiss                                    Page 4
 
             Case 1:18-cv-01091-RP Document 45 Filed 02/05/19 Page 5 of 5



                                        CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was served upon Plaintiffs’
 counsel of record through the Court’s electronic filing system on February 5, 2019.

                                                                 /s/ Michael R. Abrams
                                                                 MICHAEL R. ABRAMS




University System Defendants’ Reply in Support of Motion to Dismiss                          Page 5
 
